Case 1:19-cv-11445-LTS Document 44 Filed 07/13/20 Page 1 of 2
FILED

IN CLERKS OFFICE

2020 JUL 13 PM 1:92

. U.S. DISTRICT
sed swicke DISTRICT OF Mase

 

Howell Michigan

United States District Court

1 Courthouse Way Suite 2300
Office of the Clerk

Boston MA 02210

To Whom It May Concern:

We received the enclosed document in our office. We are unable to process the
document due to missing the following information:

Sedgwick Group claim number
Claimant Name

Social Security Number

Date of Birth

Date of Injury / Loss
Insured/Employer Name & DBA’s
Carrier Name

Copy of Policy/Policy Number
Employer's Contractor Number
Previous Contact from Sedgwick
Other: Need First Report of Injury

ooooo0coo0o0 oo 0

If Sedgwick is the correct third party administrator please resend us the enclosed
document with the above missing information_.

We suggest reaching out to your carrier/broker to obtain the above critical data
elements and confirm if Sedgwick is the proper third party administrator.

Sincerely,

Sedgwick

|
York Risk Services Group, Inc., a Sedgwick company

POBox620 | Howell, MI 48844-0620 | PHONE 800-533-9366 | FAXS17-548-9246
Case 1:19-cv-11445-LTS Document 44 Filed 07/13/20 Page 2 of 2 Pase 2 of 6

 

 

 

3
a ~
3 Case 1:19-cv-11445-LTS Document 33 Filed 06/15/20 Page 1 of 3
a
&
=.
= UNITED STATES DISTRICT COURT
5 DISTRICT OF MASSACHUSETTS
)
TARA LEIGH PATRICK a/k/a CARMEN )
ELECTRA; CIELO JEAN “C)” GIBSON; )
DENISE TRLICA a/k/a DENISE MILANI; )
JULIANNE KLAREN; RACHEL BERNSTEIN)
a/k/a RACHEL KOREN; ROSA ACOSTA; )
7 - ABIGAIL RATCHORD; KEELEY HAZELL; —— ) © -
and KIMBERLY “KIM” COZZENS, )
)
Plaintiffs, )
)
v. ) Civil No. 19-11445-LTS
)
D. & B. CORP. and MARK FILTRANTI, )
)
Defendants. )
)
ORDER
June 15, 2020
SOROKN, J.

Plaintiffs sued Defendant D. & B. CORP. and Mark Filtranti for various claims arising out
of the alleged unauthorized use of Plaintiffs’ images in association with Defendants’ business
operations, including: violation of § 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(B): false

-__—_—_— advertising {Count-l); violation-of § 43 of the- Lanham Act, 15 U.S.C. §1125(a)CHEA): false —
association (Count 11); violation of common law right of privacy (Count III); violation of
M.G.L. c. 214 § 1B: right of privacy (Count IV); violation of M.G.L. c. 214 § 3A: unauthorized
use of individual's name, portrait, or picture (Count V); common law right of publicity (Count V1);
violation of M.G.L. c. 93A § 11: unfair trade practices (Count VII); defamation (Count VIII;
negligence and respondeat superior (Count 1X); conversion (Count X); unjust enrichment
(Count XI); quantum meruit (Count X11). Dac. No. 1.
_ 6/26/2020 3:03:41 FPM_LR !
7-1-2020 6020200701024342

https://Awww.sedgwicksir.com/EditorHTML5/printModule.html 7/6/2020
